PER CURIAM.
Prior to the assessment day of July 1, 1957, the George Washington University had purchased two buildings which required remodeling before they could be used for university purposes. On that day, the alteration of one of the buildings was actually in progress, and on the other preliminary work was being done which was necessary to prepare it for remodeling.
The District of Columbia Tax Court held applicable the provision of § 47-801a(j), D.C.Code (1951), which exempts from taxation “Buildings belonging to and operated by” institutions such as George Washington University. The District of Columbia appeals.
We find no error.
Affirmed.